Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 1 of 14




                         IN THE UNITED STATES COURT
                       FOR THE DISTRICT OF PUERTO RICO




        DR. LUIS S. ARANA-SANTIAGO,

              Plaintiff,

                  v.
                                                 CIV. NO.: 19-2128 (SCC)
        LUIS TAPIA-MALDONADO ET AL.,

              Defendants.




                           OPINION AND ORDER

         Plaintiff Dr. Luis S. Arana-Santiago brought this action

    pursuant to the Court’s original jurisdiction against

    Defendants Luis Tapia-Maldonado, José Heredia-Rodríguez.

    Marisol Díaz-Ocasio and Vivian Vélez-Vera 1 for alleged

    constitutional violations under 42 U.S.C. § 1983 (“§ 1983”), 42

    U.S.C. § 1985(3) (“§ 1985(3)”) and, pursuant to the Court’s

    supplemental jurisdiction, violations of the Puerto Rico

    Constitution and the Puerto Rico Civil Code. Pending before

    the Court is Defendants Tapia, Heredia and Díaz’s Motion to



    1Plaintiff also originally brought this action against Dr. María Rodríguez-
    Sierra but has since removed her as a defendant to this action in the Second
    Amended Complaint, which is the operative complaint at this time. See
    Docket Nos. 1, 22.
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 2 of 14

    ARANA-SANTIAGO v. TAPIA-                                    Page 2
    MALDONADO ET AL.




    Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1)

    (“Rule 12(b)(1)”) and 12(b)(6) (“Rule 12(b)(6)”), to which

    Defendant Vélez joined. See Docket Nos. 24, 26. Plaintiff

    opposed. See Docket No. 25. For the reasons stated herein,

    Defendants’ Motion to Dismiss is GRANTED.

      I.      Factual and Procedural Background

       Plaintiff is a former tenured professor at the University of

    Puerto Rico in Utuado, Puerto Rico (the “University”). See

    Docket No. 22, pg. 3. In the academic year of 2017-2018, he

    was chosen to teach a pre-calculus course, a decision to which

    Defendant Vélez, the then-acting Dean of Academic Affairs,

    allegedly opposed. See id. at pg. 4. Plaintiff also alleges that,

    by the last day for students to partially withdraw from their

    courses, all eight of the students enrolled in the pre-calculus

    course were failing. See id. at pg. 5. The students went to

    Defendant Vélez seeking her intervention with Plaintiff to

    prevent their imminent failure. See id. Later that day,

    Defendant Vélez and Dr. Rodríguez asked Plaintiff if

    “something could be done” about the students failing his

    course. See id. Plaintiff replied in the negative and assigned

    the students a failing of grade of “F.” See id.

           Shortly after the students’ meeting with Defendant Vélez

    and Dr. Rodríguez, a female student made a complaint of

    sexual harassment against Plaintiff to Defendant Vélez and
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 3 of 14

    ARANA-SANTIAGO v. TAPIA-                                     Page 3
    MALDONADO ET AL.




    Dr. Rodríguez. See id. at pg. 6. Defendants Vélez and Díaz, the

    student advocacy officer at the time, conducted an informal

    investigation into the complaint. See id. at pg. 7. This evolved

    into a formal administrative complaint against Plaintiff,

    which was issued by the acting rector of the University at the

    time, Defendant Heredia, on behalf of the University. See id.

    at pg. 6. By the time Plaintiff received the administrative

    complaint and a formal investigation had been conducted,

    Defendant Tapia had succeeded Defendant Heredia as rector.

    See id. at pg. 7. A hearing was eventually held in the fall of

    2019, for which Plaintiff hired legal counsel, who presented at

    least twenty violations of University regulations and due

    process by Defendants. See id. at pg. 8. At the hearing, Plaintiff

    discovered that the University had changed the students’

    failing grade of “F” to a passing grade of “C,” allegedly with

    the help of Defendants Vélez and Díaz. See id. at pg. 10. After

    the hearing, the examining officer determined that the

    accusations of sexual harassment against Plaintiff were not

    properly proven, his alleged conduct was not sexual in nature

    and recommended that the rector dismiss all of the charges

    against Plaintiff in the administrative complaint. See id. at pg.

    11. The examining officer also found that the procedure

    outlined in University regulations was not followed by the

    officials who conducted the investigation against Plaintiff. See

    id. Plaintiff alleges that, despite this recommendation,
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 4 of 14

    ARANA-SANTIAGO v. TAPIA-                                    Page 4
    MALDONADO ET AL.




    Defendant Tapia terminated Plaintiff’s employment with the

    University. See id.

       Plaintiff further alleges that, prior to these incidents, he

    had been appointed to teach two courses during the summer

    of 2018 and, in retaliation for Plaintiff failing the students in

    his pre-calculus course, Defendant Heredia denied Plaintiff

    the opportunity to teach those courses. See id. at pg. 7. He also

    alleges that Defendant Tapia refused to assign courses to

    Plaintiff in the summer of 2019 in light of the ongoing

    investigation against him. See id. at pg. 10. Plaintiff alleges

    that, at some point in 2019, Defendant Tapia had restricted

    Plaintiff’s entry to the University and on several occasions

    University guards stopped Plaintiff from entering the

    campus, even escorting him to his office in a golf cart. See id.

    at pg. 9. On one occasion, Plaintiff was told to leave the

    premises altogether. See id. at 10.

       Plaintiff brought his action under § 1983 against

    Defendants alleging violations of his rights under the

    Fourteenth Amendment of the U.S. Constitution. Specifically,

    Plaintiff alleges that Defendants violated his property and

    liberty interests under the Due Process Clause by denying

    him the opportunity to teach summer courses in 2018,

    denying him entrance to the University campus, damaging

    his reputation and terminating his employment without

    sufficient due process. Plaintiff also seems to allege that
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 5 of 14

    ARANA-SANTIAGO v. TAPIA-                                               Page 5
    MALDONADO ET AL.




    Defendants violated the Equal Protection Clause by putting

    him through an administrative investigation that was based

    on retaliation rather than legitimate charges. He also alleges a

    civil rights conspiracy in violation of § 1985(3), violations of

    the First Amendment of the Constitution for interference with

    his right to peaceful assembly and various violations of the

    Constitution of Puerto Rico and the Puerto Rico Civil Code.

          Defendants moved to dismiss the Second Amended

    Complaint, arguing that the Court lacks subject matter

    jurisdiction over Plaintiff’s claims and that Plaintiff has failed

    to allege an actionable constitutional violation. They also

    argue that they are immune to those claims based on the

    doctrine of qualified immunity, that Plaintiff has not

    exhausted all post-deprivation remedies and that certain

    claims are time-barred. 2

        II.   Standard of Review

          Defendants move to dismiss Plaintiff’s claims under Fed.

    R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction and

    under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon

    which relief can be granted. Because dismissal under these

    two rules takes into consideration “the same basic principles,”

    we need only articulate those principles once, under the well-


    2Because we find that Plaintiff has not sufficiently alleged a constitutional
    violation and therefore dismiss his claims on the merits, we do not address
    the validity of these defenses.
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 6 of 14

    ARANA-SANTIAGO v. TAPIA-                                      Page 6
    MALDONADO ET AL.




    established Rule 12(b)(6) standard. Lyman v. Baker, 954 F.3d

    351, 359-60 (1st Cir. 2020).

       The First Circuit has devised a two-step analysis for

    considering a Rule 12(b)(6) motion to dismiss under the

    context-based “plausibility” standard established by the

    Supreme Court. See Ocasio-Hernández v. Fortuño-Burset, 640

    F.3d 1, 12 (1st Cir. 2011) (discussing Ashcroft v. Iqbal, 556 U.S.

    662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).

    First, the court must “isolate and ignore statements in the

    complaint that simply offer legal labels and conclusions or

    merely rehash cause-of-action elements.” Schatz c. Republican

    State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012). While a

    complaint need not give detailed factual allegations,

    “[t]hreadbare recitals of the elements of a cause of action,

    supported by mere conclusory statements, do not suffice.”

    Iqbal, 556 U.S. at 678-79.

       Second, the court must then “take the complaint’s well-

    [pleaded] (i.e., non-conclusory, non-speculative) facts as true,

    drawing all reasonable inferences in the pleader’s favor, and

    see if they plausibly narrate a claim for relief.” Schatz, 669 F.3d

    at 55. Plausible means something more than merely possible,

    an assessment the court makes by drawing on its judicial

    experience and common sense. Id. (citing Iqbal, 556 U.S. at 678-

    79). To survive a Rule 12(b)(6) motion, a plaintiff must allege

    more than a mere “formulaic recitation of the elements of a
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 7 of 14

    ARANA-SANTIAGO v. TAPIA-                                          Page 7
    MALDONADO ET AL.




    cause of action.” Twombly, 550 U.S. at 555. However, the

    Supreme Court has clarified that it does “not require

    heightened fact pleading of specifics, but only enough facts to

    state a claim to relief that is plausible on its face.” Id. at 570.

    III.      Analysis

        Plaintiff launches a plethora of claims under the Due

    Process Clause and the Equal Protection Clause of the

    Fourteenth Amendment, as well as the First Amendment’s

    right to peaceful assembly, all under § 1983 3; a civil rights

    conspiracy under § 1985(3); and several state-law claims. We

    address each provision in turn.

           A. Due Process Clause

           Plaintiff alleges that Defendant Heredia’s denial of

    Plaintiff’s opportunity to teach summer classes in 2018, his

    denial of entry to the University and the resulting damaging

    of his reputation and his ultimate termination by Defendant

    Tapia violate his property and liberty interests under both

    substantive and procedural due process afforded by the

    Fourteenth Amendment. While we find that these first three

    alleged interests are not constitutionally-protected interests,

    we conclude that his termination by Defendant Tapia did

    interfere with a property interested protected by the


    3 To clarify, § 1983 does not create any independent substantive rights;
    rather, it is a procedural vehicle to vindicate “other federal rights
    elsewhere conferred.” Baker v. McCollan, 443 U.S. 137, 145 (1979).
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 8 of 14

    ARANA-SANTIAGO v. TAPIA-                                       Page 8
    MALDONADO ET AL.




    Fourteenth Amendment and we therefore limit our analysis

    to that claim.

       The due process guarantee includes both procedural and

    substantive aspects. See Parker v. Hurley, 514 F.3d 87, 101 (1st

    Cir. 2008). In order to establish a procedural due process claim

    under § 1983, a plaintiff “must allege first that it has a

    property interest as defined by state law and, second, that the

    defendants, acting under color of state law, deprived it of that

    property interest without constitutionally adequate process.”

    Marrero-Gutierrez v. Molina, 491 F.3d 1, 8 (1st Cir. 2007); see also

    Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313

    (1950) (explaining that an essential principle of due process is

    that a deprivation of life, liberty or property “be preceded by

    notice and opportunity for hearing appropriate to the nature

    of the case”). To establish a constitutionally protected interest

    in public employment, a plaintiff must demonstrate that she

    has a legally-recognized expectation that she will retain her

    position. Santana v. Calderon, 342 F.3d 18, 24 (1st Cir. 2003).

    Under the laws of Puerto Rico, “career or tenured employees

    have property rights in their continued employment.” Id.

    (citing Gonzalez-De-Blasini v. Family Dep’t, 377 F.3d 81, 86 (1st

    Cir. 2004); Figueroa-Serrano v. Ramos-Alverio, 221 F.3d 1, 7 (1st

    Cir. 2000) (Kauffman v. P.R. Tel. Co., 841 F.2d 1169, 1173 (1st

    Cir. 1988)).
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 9 of 14

    ARANA-SANTIAGO v. TAPIA-                                            Page 9
    MALDONADO ET AL.




        Because the parties do not dispute that Plaintiff was a

    tenured professor at the University, and therefore possessed

    a   constitutionally-protected       property      interest    in    his

    employment, 4 our inquiry is limited to whether he received

    constitutionally adequate due process before his termination.

    We find that he did. Due process requires that the pre-

    termination hearing fulfill the purpose of “an initial check

    against mistaken decisions – essentially, a determination of

    whether there are reasonable grounds to believe that the

    charges against the employee are true and support the

    proposed action.” Cepero-Rivera v. Fagundo, 41 F.3d 124, 135

    (1st Cir. 2005) (citing Cleveland Bd. of Educ. v. Loudermill, 470

    U.S. 532, 545-46 (1985)); see also Gorman v. Univ. of Rhode Island,

    837 F.2d 7, 12 (1st Cir. 1988) (explaining that a pre-termination

    hearing is considered “fair” if the individual to be discharged

    has the “opportunity to respond, explain and defend”).

        Here, Plaintiff was subjected to years-long procedural

    process, and therefore given substantial notice of the

    possibility of his termination, as a result of a claim of sexual

    harassment against him. A hearing was conducted, at which

    Plaintiff was represented by counsel and was able to fully

    refute the charge before University officials. Student

    testimony as to Plaintiff’s conduct was given and the merits


    4Indeed, Defendants directly concede as much in their Motion to Dismiss.
    See Docket No. 24, pg. 8.
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 10 of 14

     ARANA-SANTIAGO v. TAPIA-                                   Page 10
     MALDONADO ET AL.




     of the claims against him were fully analyzed. Though

     Defendant Tapia decided to terminate Plaintiff despite the

     recommendation by the examining officer that the charges be

     dropped, such action does not take away from the fact that

     Plaintiff was afforded thorough due process that led to

     Defendant’s Tapia’s decision.

        Plaintiff also argues that his termination was in violation

     of substantive due process. The First Circuit has recognized

     two approaches to substantive due process claims: (1) the

     “conscious-shocking acts” approach, under which a plaintiff

     can allege a violation of substantive due process without

     having to show the violation of a specific liberty or property

     interest, but only if the state’s conduct is “conscience

     shocking”; and (2) “arbitrary and capricious acts” approach,

     under which a plaintiff must demonstrate a violation of an

     identified liberty or property interest protected by the due

     process clause. Pandolfi de Rinaldis v. LLavona, 62 F. Supp. 2d

     426, 433 (D.P.R. 1999) (citations omitted). The first approach

     is inapplicable, as Plaintiff has shown a violation of a specific

     property interest. Regarding the second approach, Defendant

     had been subject to a claim of sexual harassment and a

     protracted and very public investigation ensued. While,

     again, the examining officer recommended the charges be

     dismissed after the hearing, we do not find Defendant Tapia’s

     decision to terminate Plaintiff to be arbitrary and capricious
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 11 of 14

     ARANA-SANTIAGO v. TAPIA-                                      Page 11
     MALDONADO ET AL.




     given the complicated circumstances. The crux of Plaintiff’s

     due process claim is essentially an appeal of the University’s

     administrative decision; unfortunately, this Court is not the

     appropriate forum for such a review. While University

     guidelines may not have been followed, we cannot say that

     Plaintiff was deprived of constitutional due process – a

     decision that is within the purview of this Court. Therefore,

     Plaintiff has failed to allege a violation of his substantive due

     process rights sufficient to survive the strictures of Rule

     12(b)(6).

        B. Equal Protection Clause

        The Equal Protection Clause requires states to treat alike

     all persons similarly situated. Plyler v. Doe, 457 U.S. 202, 216

     (1982). Thus, a requirement for stating a claim under that

     Clause is that “the plaintiff make a plausible showing that he

     or she was treated differently from others similarly situated.”

     Estate of Bennett v. Wainwright, 548 F.3d 155, 166 (1st Cir. 2008).

     To survive a motion to dismiss, an equal protection claim

     “must outline facts sufficient to convey specific instances of

     unlawful discrimination,” and a plaintiff “may not prevail by

     asserting an inequity and tacking on the self-serving

     conclusion    that    the   defendant     was     motivated      by

     discriminatory animus.” Coyne v. City of Somerville, 972 F.2d

     440, 444 (1st Cir. 1992) (internal quotations omitted).
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 12 of 14

     ARANA-SANTIAGO v. TAPIA-                                    Page 12
     MALDONADO ET AL.




        Here, Plaintiff alleges that the violations of the Equal

     Protection Clause perpetrated by Defendants were that they

     subjected him to an administrative process that was in

     violation of University regulations and that he was fired from

     his employment despite being found not guilty of those

     charges. Such a claim is not cognizable under the Equal

     Protection Clause; Plaintiff must claim that he was treated

     differently from others similarly situated, i.e., that he was not

     protected equally under the law. His failure to do so rings the

     death knell to his Equal Protection Clause claims.

        C. First Amendment Right to Peaceful Assembly

        The First Amendment provides that “Congress shall make

     no law . . . abridging the freedom of speech . . . or the right of

     the people peaceably to assemble . . . .” U.S. Const. Amend. I.

     However, Defendant has not alleged how his walking onto

     the University campus to go about his day-to-day job

     constitutes protected “peaceable assembly” under the First

     Amendment. In fact, Plaintiff has not developed his peaceable

     assembly claims at all in his pleadings and we therefore

     decline to embark on the complicated journey that is First

     Amendment analysis. Plaintiff’s claim under this provision

     constitutes the kind of conclusory allegation barred by Rule

     12(b)(6) and therefore fails.
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 13 of 14

     ARANA-SANTIAGO v. TAPIA-                                      Page 13
     MALDONADO ET AL.




        D. Civil Rights Conspiracy under § 1985(3)

        The First Circuit has held that a claim under § 1985(3) must

     contain four elements: (1) a conspiracy; (2) a conspirational

     purpose to deprive the plaintiff of the equal protection of the

     laws; (3) an overt act in furtherance of the conspiracy; and (4)

     either injury to person or property, or a deprivation of a

     constitutionally protected right. Pérez-Sánchez v. Pub. Bldg.

     Auth., 531 F.3d 104, 107 (1st Cir. 2008) (citing Aulson v.

     Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)). It has long been

     established that the second element – the intent to deprive the

     plaintiff of equal protection – requires “some racial, or

     perhaps otherwise class-based, invidiously discriminatory

     animus    behind        the   conspirators’   action.”   Griffin   v.

     Breckenridge, 403 U.S. 88, 102 (1971). Plaintiff here makes no

     such allegation; his § 1985(3) claim is based solely on an

     alleged personal vendetta against Plaintiff rather than

     Plaintiff’s membership within any protected class. For that

     reason, it must fail.

        E. Pendant State-Law Claims

        Having addressed all of Plaintiff’s federal-law claims, all

     that remains are his claims under the Puerto Rico Constitution

     and Puerto Rico tort law. The Court has supplemental

     jurisdiction to hear state-law claims when, and if, the federal

     court has original jurisdiction in the action and the claims

     “form part of the same case or controversy.” 28 U.S.C. §
Case 3:19-cv-02128-SCC Document 40 Filed 06/03/21 Page 14 of 14

     ARANA-SANTIAGO v. TAPIA-                                     Page 14
     MALDONADO ET AL.




     1367(a). However, the Court may decline to exercise

     supplemental jurisdiction if it “has dismissed all claims over

     which it has original jurisdiction.” Id. at § 1367(c)(3); see also

     Redondo Const. Corp. v. Izquierdo, 662 F.3d 42, 49 (1st Cir. 2011).

     Having dismissed all of Plaintiff’s claims over which the

     Court has original jurisdiction, we, in our discretion, decline

     to exercise jurisdiction over the pendant state-law claims.

     IV. Conclusion
        For the reasons set forth above the Defendants’ Motion to

     Dismiss at Docket Number 24 is GRANTED.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 3rd day of June, 2021.

                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
